10/18/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0358


                                      DA 21-0358
                                   _________________

 CHRISTINA SCHMID and JENNIFER POWERS,

              Plaintiff and Appellants,

       v.
                                                                      ORDER
 JAE NOTTI, SUSIE NOTTI and ET CATTLE
 COMPANY, LLC,

              Defendants and Appellees.
                                _________________

       On July 23, 2021, counsel for Appellants Christina Schmid and Jennifer Powers
filed a Notice of Appeal in this matter. In that Notice, counsel asserted that transcripts had
been ordered in accordance with M. R. App. P. 8(3). Counsel further filed a Notice of
Transcript Deemed Necessary for Appeal in which counsel asserted that arrangements for
ordering and paying for the necessary transcripts had been undertaken.                   Under
M. R. App. P. 9(1), the record on appeal, including necessary transcripts, shall be
transmitted to this Court within 40 days unless certain conditions are met. On August 13,
2021, the District Court record was filed in this Court. To date, no transcripts have been
filed, nor has this Court received any requests for extension of time.
       IT IS ORDERED that, on or before November 8, 2021, counsel shall file a report
on the status of this appeal. Failure to file a status report within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all parties and to court
reporter Sandra Blakesley.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                    October 18 2021